DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-25, drawn to a wound care device comprising a hotmelt adhesive disposed between first and second layers of fabric, classified in A61F13/00068.
II. Claims 26-47, drawn to a wound care device comprising at least one joining mechanism present on the wound contact surface of first and second layers of fabric, classified in A61F13/00029.
III. Claims 48-49, drawn to a wound care device comprising a second layer that contains lyocell fibers and at least one joining mechanism that joins first and second layers of fabric, classified in A61F13/00012.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related wound care devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because the device of invention I includes a hotmelt adhesive disposed .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related wound care devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because the device of invention I includes a hotmelt adhesive disposed between first and second layers of fabric which is not required for the devices of invention III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related wound care devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because the device of invention III includes a second layer of fabric which contains lyocell fibers which is not required for the device of invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I, II and III are classified in and require searches in different CPC areas. Furthermore, different search queries would be required for each of the inventions based on the specific structural and functional limitations recited for each invention. For example, searches for devices which include hot melt adhesives would be required for invention I but not for inventions II and III and searches for devices which include fabric layers that contain lyocell fibers would be required for invention III but not for inventions I and II. For at least these reasons, there would be a serious search and/or examination burden if restriction between inventions I, II and III was not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
the Office of Brenda Wentz (attorney of record) on 2/11/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786